DETAILED ACTION
Claims 1-21, 23, 25-32, 35 and 52-56 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 09/14/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-21, 23, 25-32, 35 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kvisteroy et al. (US 20080304544; hereinafter Kvisteroy) in view of Iles et al. (US 3781749; hereinafter Iles).

Regarding claim 1, Kvisteroy teaches a temperature sensor (abstract “a temperature value sensed by the sensor”; [0030-31] teaches that element 1 is a thermistor; see fig. 3 and [0010] teaching that “The same insulated resistive structure can be used as a temperature sensor to measure the actual heat transfer due to the residual gas” as well as [0025]), comprising: 
a first substrate (at least 2; [0032]) having an upper surface (upper surface as drawn; see fig. 3), a first support surface (upper as drawn surface of left as drawn element 3) elevated above the upper surface (see fig. 3), and a second support surface (upper as drawn surface of  right as drawn element 3) elevated above the upper surface (see fig. 3), the first support surface being spaced apart from the second support surface (see fig. 3 showing that the upper surfaces of elements 3 are space apart); 
a first platinum member (1; [0029-31]; specifically [0031] teaches “The thermistor material is formed of any of a large variety of thin-film materials having a reasonably high thermal coefficient of resistance” and that “resistive material can also be platinum (Pt)”) including a first base portion positioned on the first support surface (portion of 1 positioned on the left as drawn upper surface of 3; see fig. 3) and including a first prong (see at least figs. 2 and 3 showing a first prong may be used) [] extending from the first base portion toward the second support surface (see fig. 3 showing this configuration; see also [0029-33]), the first prong [] being suspended over the upper surface of the first substrate (see fig. 3 showing such suspension; see also [0029] teaching directly that “a thin-film thermally resistive (or thermistor) layer, … is 
Kvisteroy does not directly and specifically state regarding a second prong; and a first post extending from the first support surface and restricting movement of the first base portion relative to the first support surface.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) having two prongs (14 and 16 respectively; see fig. 1) which are held at a base (18/20) by at least one post (one of 22) which restricts movement relative to the post (col. 4, lines 42-45 teaches “an electrical connection was made to each of them by passing a nail-headed 0.020 inch diameter platinum wire 22 through a hole drilled in the centre [sic] of each land”; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of Kvisteroy with the specific knowledge of using the first and second prongs with a post/nail of Iles. This is because such a post/nail acts to connect the desired elements. This is important in order to provide a robust and connected device to an end user.

Regarding claim 2, Kvisteroy teaches a second substrate (at least upper as drawn layer 7 as shown in at least fig. 9) positioned above and enclosing the first platinum member (see fig. 9 as drawn) within the temperature sensor (see figs. 9 and 11), the second substrate having a first lower surface (lower surface of 7 as drawn) opposing the upper surface of the first substrate (see fig. 9 showing this configuration), the first lower surface being adjacent to an upper surface of the first base portion (see fig. 9 showing such nearness/adjacency) and retaining the first base 

Regarding claim 3, Kvisteroy teaches that the first prong [] end that [is] in contact with and [is] supported by the second support surface (see fig. 3), the second substrate having a second lower surface opposing the second support surface (see fig. 9 showing this configuration) and being adjacent to upper surface[] of the end[] of the first prong (see fig. 9).
Kvisteroy does not directly and specifically state regarding a second prong.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) having two prongs (14 and 16 respectively; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of Kvisteroy with the specific knowledge of using the first and second prongs of Iles. This is because such a two prong acts to allow for measuring the temperature in an accurate manner. This is important in order to provide a good temperature measurement to an end user.

Regarding claim 4, Kvisteroy teaches that the first prong [is] in contact with and [is] supported by the second support surface (see fig. 3).
Kvisteroy does not directly and specifically state regarding a second prong.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) having two prongs (14 and 16 respectively; see fig. 1).


Regarding claim 5, Kvisteroy lacks teaching that the first base portion has a cavity that receives the first post, the cavity having a cross-sectional size and shape with sidewalls spaced apart from a periphery of the first post.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) having two prongs (14 and 16 respectively; see fig. 1) which are held at a base (18/20) by at least one post (one of 22) in/through a cavity (at least the hole reference in col. 4, lines 42-45) which restricts movement relative to the post (col. 4, lines 42-45 teaches “an electrical connection was made to each of them by passing a nail-headed 0.020 inch diameter platinum wire 22 through a hole drilled in the centre [sic] of each land”; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of Kvisteroy with the specific knowledge of using the first and second prongs with a post/nail of Iles. This is because such a post/nail acts to connect the desired elements. This is important in order to provide a robust and connected device to an end user.

claim 6, Kvisteroy lacks teaching of a second post extending from the first support surface, wherein the first post is located adjacent to a first side of the first base portion and the second post is located adjacent to a second side of the first base portion opposite to the first side.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) having two prongs (14 and 16 respectively; see fig. 1) which are held at a base (18/20) by at least a first and second post (both of 22; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of Kvisteroy with the specific knowledge of using the first and second prongs with first and second posts/nails of Iles. This is because such posts/nails act to connect the desired elements. This is important in order to provide a robust and connected device to an end user.

Regarding claim 7, Kvisteroy lacks direct and specific teaching that the first prong and the second prong extend from the first base portion in parallel and are spaced apart from each other in a width direction of the first platinum member.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) having two prongs (14 and 16 respectively; see fig. 1) which extend from base portions (see fig. 1) and are spaced apart in the width direction (see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of 

Regarding claim 8, Kvisteroy teaches that the first platinum member has a geometry that mitigates a local stress concentration of the first prong (see fig. 2 showing such a geometry) [], the geometry including a thickness or a width of the first base potion (see width of at least the left side of element 1 in fig. 2) that is different relative to a thickness or a width of the first prong (see fig. 2 showing this configuration) or the second prong.
Kvisteroy does not directly and specifically state regarding a second prong.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) having two prongs (14 and 16 respectively; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of Kvisteroy with the specific knowledge of using the first and second prongs of Iles. This is because such a two prong acts to allow for measuring the temperature in an accurate manner. This is important in order to provide a good temperature measurement to an end user.

Regarding claim 9, Kvisteroy teaches that the first base portion has a geometry that limits a bending moment of the first prong (see fig. 2 showing this configuration) or second prong, the geometry including a thickness or a width of the first base portion that is greater than a thickness of or width of the first prong (see fig. 2 showing this configuration) or the second prong.

Regarding claim 10, Kvisteroy teaches a first platform extending upwardly from the upper surface of the first substrate and defining the first support surface (3; see fig. 3).

Regarding claim 14, Kvisteroy and Iles lack teaching of a second platinum member including a second base portion positioned on a support surface corresponding to one of the first support surface and the second support surface, the second platinum member including a third prong and a fourth prong extending from the second base portion, the third prong and the fourth prong being suspended over the upper surface of the first substrate; and a second post extending from the support surface and restricting movement of the second base portion relative to the support surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the platinum member with prongs of Kvisteroy as modified by Iles, since it has been held that mere duplication of the essential working parts of a device (here a second platinum member the same as the first) involves only routine skill in the art (see MPEP 2144.04 (VI-B)). Please note that in the instant application, page 20 applicant has not disclosed any criticality for the claimed limitations since the platinum members may be “identical or substantially similar” (p.20, line 8) and the reason for such duplication is that “Having two or more platinum members provides redundancy in the event that one of the platinum members becomes damaged, or to provide a way to verify measurement results.” (p.21, line 29-p.22, line 5).

claim 15, Kvisteroy and Iles lack teaching of a third post extending from the first support surface between the first base portion and the second base portion, wherein the support surface is the first support surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the posts/nails of Kvisteroy as modified by Iles, since it has been held that mere duplication of the essential working parts of a device (here a third post for holding the member(s) in position) involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 

Regarding claim 16, Kvisteroy teaches that the first platinum member further includes a second base portion positioned on the second support surface and a third prong extending from the second base portion, wherein the second prong connects the first base portion and the second base portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the prongs and base of Kvisteroy as modified by Iles, since it has been held that mere duplication of the essential working parts of a device (here a third prong and second base) involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 

Regarding claim 17, Kvisteroy teaches that the first platinum member further includes a third base portion positioned on the first support surface and a fourth prong extending from the third base portion, wherein the third prong connects the second base portion and the third base portion.


Regarding claim 18, Kvisteroy teaches that a first wire (at least one of element 4) electrically connected to the first prong (see figs. 2 and 3); a second wire electrically connected (at least other element 4); and a second substrate positioned above and enclosing the first platinum member within the temperature sensor (at least upper layer 7; see fig. 9), the first wire and the second wire extending to an exterior of the temperature sensor (see at least fig. 10 showing such a configuration).
Kvisteroy does not directly and specifically state regarding a second prong.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) having two prongs (14 and 16 respectively; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of Kvisteroy with the specific knowledge of using the first and second prongs of Iles. This is because such a two prong acts to allow for measuring the temperature in an accurate manner. This is important in order to provide a good temperature measurement to an end user.

claim 19, Kvisteroy teaches a second substrate positioned above and enclosing the first platinum member within the temperature sensor (at least 12; see fig. 11); and a seal (11 “seal-ring” [0045]) attaching the first substrate to the second substrate (see fig. 11), the seal spaced apart from and surrounding the first support surface and the second support surface to seal the first platinum member within the temperature sensor (see figs. 11 and 10 showing this configuration of the seal-ring).

Regarding claim 20, Kvisteroy teaches that the first substrate is formed of (see [0032] teaching that the substrate may be “formed from one of silicon, glass and ceramic”).
Kvisteroy lacks direct and specific teaching of A12O3 as the ceramic.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) and using alumina (A12O3) as a substrate (abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor having a ceramic substrate of Kvisteroy with the specific knowledge of using the alumina (A12O3) of Iles. This is because such substrate allows for providing a robust substrate. This is important in order to provide a durable device to an end user.

Regarding claim 21, Kvisteroy teaches a barrier layer (passivation layer 6; [0046]) separating the first substrate and the first platinum member (see fig. 3).

claim 23, Kvisteroy lacks direct and specific teaching that the second substrate is formed of A12O3.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) and using alumina (A12O3) as a substrate (abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor having a ceramic substrate of Kvisteroy with the specific knowledge of using the alumina (A12O3) of Iles. This is because such substrate allows for providing a robust substrate. This is important in order to provide a durable device to an end user.

Regarding claim 25, Kvisteroy does not directly and teach that the first base portion is adhesively attached to the first support surface using a material having a coefficient of thermal expansion similar to platinum.
However, Kvisteroy does disclose that the base portion(s) of the platinum elements may be indirectly attached to the first support surface (see at least fig. 9).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the indirect attachment of Kvisteroy with adhesive.  This is because one of ordinary skill in the art would have expected adhesive to be one of several straightforward ways of attaching the elements because preventing the device from falling apart is a desired design goal. 

claim 26, Kvisteroy teaches a barrier layer coating the first platinum member (7; see fig, 9), the barrier layer being of a material having a coefficient of thermal expansion similar to platinum ([0042] teaches at least silicon nitride and/or silicon dioxide may be used).

Regarding claim 27, Kvisteroy teaches that the first prong [has] end portions that are supported by the second support surface (see fig. 3).
Kvisteroy does not directly and specifically state regarding a second prong.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) having two prongs (14 and 16 respectively; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of Kvisteroy with the specific knowledge of using the first and second prongs of Iles. This is because such a two prong acts to allow for measuring the temperature in an accurate manner. This is important in order to provide a good temperature measurement to an end user.

Regarding claim 28, Kvisteroy teaches that a first wire (at least one of element 4) attached to the end portion of the first prong (see figs. 2 and 3); and a second wire (at least other element 4), wherein the first wire and the second wire extend to an exterior of the first substrate (see at least fig. 10 showing such a configuration).
Kvisteroy does not directly and specifically state regarding attaching to a second prong.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of Kvisteroy with the specific knowledge of using the first and second prongs of Iles. This is because such a two prong acts to allow for measuring the temperature in an accurate manner. This is important in order to provide a good temperature measurement to an end user.

Regarding claim 29, Kvisteroy lacks direct and specific teaching that the first wire is attached to the end portion of the first prong via a first platinum pad and the second wire is attached to the end portion of the second prong via a second platinum pad.
However, Kvisteroy does disclose wires (portions of 4 leading to pad portions of 4; see at least fig. 2) and pads (pad portion of elements 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the wires and pads of Kvisteroy with attachment of wires via pads as claimed here.  This is because one of ordinary skill in the art would have expected arranging the pads and wires to transmit electric signals to be one of several straightforward ways of passing the signals outside the device because reading the temperature via the temperature signals is the desired design goal. 

claim 30, Kvisteroy teaches a seal (11) surrounding a perimeter of the first substrate (see fig. 11).
Regarding claim 31, Kvisteroy lacks direct and specific teaching that the first base portion includes a receiving portion defined by an aperture, the first post extending through the aperture and being received within the receiving portion.
However, Iles teaches “An electrically resistive element suitable for use as the temperature sensitive element of a resistance thermometer” (abstract) of platinum (see at least abstract) having two prongs (14 and 16 respectively; see fig. 1) which are held at a base (18/20) by at least one post (one of 22) in/through a cavity (at least the hole reference in col. 4, lines 42-45) which restricts movement relative to the post (col. 4, lines 42-45 teaches “an electrical connection was made to each of them by passing a nail-headed 0.020 inch diameter platinum wire 22 through a hole drilled in the centre [sic] of each land”; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of Kvisteroy with the specific knowledge of using the first and second prongs with a post/nail of Iles. This is because such a post/nail acts to connect the desired elements. This is important in order to provide a robust and connected device to an end user.
  
Regarding claim 32, Kvisteroy lacks direct and specific teaching that the first platinum member further includes a second base portion positioned on the second support surface, the temperature sensor further comprising: a second post extending from the second support surface; and restricting movement of the second base portion relative to the second support surface.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the platinum resistance thermistor of Kvisteroy with the specific knowledge of using the first and second prongs and bases with first and second posts/nails of Iles. This is because such posts/nails act to connect the desired elements. This is important in order to provide a robust and connected device to an end user.

Regarding claim 35, Kvisteroy teaches that a section of the first base portion is suspended over and spaced apart from the upper surface of the first substrate (see fig. 2 in view of fig. 3 showing this configuration).

Regarding claim 52, Kvisteroy and Iles lacks direct and specific teaching that the first platinum member further includes a second base portion positioned on the second support surface, the temperature sensor further comprising a third post and a fourth post extending from the second support surface, wherein the third post is located adjacent to a first side of the second base portion and the fourth post is located adjacent to a second side of the second base portion opposite to the first side restricting movement of the second base portion relative to the second support surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the prongs and base of Kvisteroy as 

Regarding claim 53, Kvisteroy teaches a second platform extending upwardly from the upper surface of the first substrate (other element 3) and defining the second support surface (see fig. 3), wherein the first platform and the second platform are spaced apart from each other at a distance (see fig. 3 showing such separation) that is less than a length of the first prong (see fig. 3 showing that such a length is known where the length of element 1 may be greater than the distance between the elements 3) or a length of the second prong.

Allowable Subject Matter
Claims 11-13 and 54-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Wienand et al. (US 20010000298); abstract and fig. 1.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855